Case 1:21-cv-11051-ADB Document 7 Filed 07/12/21 Page 1of1
AO 440 (Rey. 06/12) Summons in a Civil Action (Page 2)
Civil Action No. 1:21-cv-11051-ADB

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ, P. 4 (D)

This summons for (name of individual and title, fany) URBX, Inc.

 

was received by me on (date) 07/08/2021

1 | personally served the summons on the individual at (place)

 

on (date) ; or

 

9 [left the summons at the individual’s residence or usual place of abode with (name)

 

. a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

ow I served the summons on (name of individual) Lincoln Cavalieri , who is

 

designated by law to accept service of process on behalf of (name of organization) — URBX, Inc. at 12 Channel Street,

 

Boston, Ma. 02140 On (date) 07/12/2021 ; OF

 

( I returned the summons unexecuted because ; or

 

AI Other (specify):

My fees are $ 0.00 for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date: O7/12/2021 (Gr

/ Server's signature

B. Keith Wheeler Process Server
Printed name and title

 

25 Walnut Street, Suite 205
Wellesiey Hills, Ma. 02481

 

Server's address

Additional information regarding attempted service, etc:

also served Compiaint with exihibits, Corporate Disclosure Statement, Notice to complete Local Category Form,
Notice of Case Assignment and Local Category Form.

 
